MEMORANDUM **
Mel Marin appeals pro se from the district court’s order denying his motion to proceed in forma pauperis. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.1987). We affirm.
The district court did not abuse its discretion by denying Marin’s request to proceed in forma pauperis because Marin failed to verify his poverty adequately. See United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981) (per curiam) (holding that motion made under 28 U.S.C.. § 1915 was properly denied where “appellants were unable, or unwilling, to verify their poverty.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.